Name: Commission Implementing Regulation (EU) 2018/1785 of 15 November 2018 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: communications;  tariff policy;  electronics and electrical engineering
 Date Published: nan

 20.11.2018 EN Official Journal of the European Union L 293/5 COMMISSION IMPLEMENTING REGULATION (EU) 2018/1785 of 15 November 2018 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (1), and in particular Article 57(4) and Article 58(2) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Council Regulation (EEC) No 2658/87 (2), it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information issued in respect of the goods concerned by this Regulation which does not conform to this Regulation may, for a certain period, continue to be invoked by the holder in accordance with Article 34(9) of Regulation (EU) No 952/2013. That period should be set at three months. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information which does not conform to this Regulation may continue to be invoked in accordance with Article 34(9) of Regulation (EU) No 952/2013 for a period of three months from the date of entry into force of this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 November 2018. For the Commission, On behalf of the President, Stephen QUEST Director-General Directorate-General for Taxation and Customs Union (1) OJ L 269, 10.10.2013, p. 1. (2) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1). ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) Insulated cables (so-called stack cables) in various lengths fitted with connectors at both ends. Each cable consists of 32 insulated single conductors for a voltage not exceeding 1 000 V, bundled into 16 sheathed pairs which are not twisted. These pairs are covered by a metal foil and metal threads. The cables connect switches that form switching stations (so-called stacks) used in telecommunication networks (Local Area Networks (LAN)). They enable the bidirectional transfer of data between switches using Ethernet technology. The cables do not have any additional functions (for example, to supply electric power). See image (*1) 8544 42 10 Classification is determined by general rules 1 and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 8544 , 8544 42 and 8544 42 10 . Data transfer between apparatuses using telecommunication technology, such as Ethernet, is considered telecommunication for the purposes of CN code 8544 42 10 (see Commission Implementing Regulation (EU) No 1112/2012 (1). The cables in question are designed to be used in telecommunication networks configured as LAN. Consequently, they are considered to be electrical conductors, fitted with connectors, used in telecommunication networks (see also CN Explanatory Notes to subheading 8544 42 10 ). The articles are therefore to be classified under CN code 8544 42 10 as other electric conductors for a voltage not exceeding 1 000 V, fitted with connectors, of a kind used for telecommunications. (*1) The image is purely for information. (1) Commission Implementing Regulation (EU) No 1112/2012 of 23 November 2012 concerning the classification of certain goods in the Combined Nomenclature (OJ L 329, 29.11.2012, p. 9).